Citation Nr: 1613709	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for S1 radiculopathy of the left lower extremity associated with a herniated nucleus pulposus and in excess of 20 percent on or after April 22, 2011.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from. April 1962 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for S1 radiculopathy of the left lower extremity associated with a herniated nucleus pulposus and assigned a noncompensable evaluation, effective from May 29, 2008.  The Veteran appealed the assigned rating.

In a May 2010 rating decision, the RO increased the initial evaluation to 10 percent for the radiculopathy of the left lower extremity.  In a May 2011 rating decision, the RO increased the evaluation to 20 percent for the radiculopathy of the left lower extremity, effective from April 22, 2011.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for his service-connected left knee and low back disabilities.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the May 2010 statement of the case.  Instead, he limited his appeal to the issue of entitlement to an increased evaluation for radiculopathy of the right lower extremity.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he did not want to proceed with the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In the present case, in a June 2015 statement, the Veteran indicated that he did not want to proceed with his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claim is dismissed.

The Board acknowledges the March 2016 written brief submitted by the Veteran's representative.  VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the March 2016 brief was filed well beyond one year after notice of the March 2010 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal. 


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


